DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30 (page 6, line 19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11, and 14 are objected to because of the following informalities:  
Claim 1 at line 5, “following” apparently should read --follow--
Claim 11 contains a typographical error “aramp”. 
Claim 14 contains a typographical error “Tr22” (vs. Tr2r per the formula). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 requires “selecting an estimated value of the relative speeds of the radar target, based on the identified match of the phase relationships".  The metes and bounds of this “selecting” cannot be determined. No “estimated value(s)” are established, yet the “values of relative speeds” are already previously “ascertained”. It is not clear what the referenced “estimated value” is.  Is this to say that the final limitation merely “selects an estimated value”, i.e. picks a value among the ascertained “values of relative speeds” in some way “based on the identified match of the phase relationships”, this value being called an “estimated value”? Or rather does the invention make an (unclaimed) “estimate” of relative speeds and one of these is “selected” in some way “based on the identified match of the phase relationships”?  In either case it is not clear what this selection actually entails in practice, as the selecting is merely in any way “based on” the match without establishing this relationship and nothing is done with the selection.  Claim 15 similarly requires an evaluation unit function of this selecting and is likewise indefinite.  Dependent claims 10-14 and 16 are likewise indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 indicates that “a ramp center frequency is unequal to zero”.  As a first matter, the claim should refer to a previously introduced “ramp” rather than “a ramp” generically in order to further limit the ramp of the claim upon which it depends.  Separately however, the language is not found to put any additional limitation on the claim on which it depends because it is inherent that a “center frequency” of a “ramp”, i.e. a segment of a ramp-shaped frequency modulated transmission signal (e.g. ramp 31, center frequency shown at f0 of Figure 2) is “unequal to zero”.  That is, no ramp can have a “center frequency” of zero because a signal transmitted by an antenna in the context of claims 9 and 11 cannot have a frequency of “zero”; further in order for a “center frequency” of a “ramp” in this context to be zero would require such a ramp to also have (non-existent) negative frequencies.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
Allowable Subject Matter
As best can be determined, claims 9-11 and 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art concerns relative speed determination of a radar target using ramp shaped frequency modulated transmission and have at least one common inventor with the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646